Citation Nr: 0307305	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  97-18 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a rating in excess of 30 percent, prior to 
August 17, 1999, for the service-connected anxiety disorder.  

2.  Entitlement to a rating in excess of 50 percent, from 
August 17, 1999, for the service-connected anxiety disorder.  




REPRESENTATION

Appellant represented by:	AMVETS





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to August 
1966.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the RO that 
denied an increase in a 10 percent rating for the service-
connected anxiety disorder.  

In a December 1997 decision, the RO assigned a 30 percent 
rating for the service-connected anxiety disorder, effective 
on March 11, 1996.  

In August 1998, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.   

In January 1999, the Board remanded the case to the RO for 
additional development.  

In September 1999, the RO assigned a 50 percent rating for 
the service-connected anxiety disorder, effective on August 
17, 1999.  

It is noted that, in August 1999, the veteran requested that 
his claims file be transferred to the RO in Huntington, West 
Virginia, as he had relocated, and that representative be 
changed to AMVETS.  

In February 2002, the Board remanded the case to the RO for a 
clarification of the veteran's hearing request.  

The veteran then was scheduled for a Board hearing at the RO 
in July 2002, but failed to appear.  The case was then 
returned to the Board.  

In November 2002, the Board undertook additional development 
on the veteran's claims, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  

The Board provided notice of the development, as required by 
Rule of Practice 903 (see 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903)), and afforded the 
veteran an opportunity to respond.  

The Board now proceeds to address the issues on appellate 
review.  



FINDING OF FACT

Prior to and beginning on August 17, 1999, the veteran's 
service-connected anxiety disorder is shown to be productive 
of a disability picture that more nearly approximates that of 
severe social and industrial impairment.  




CONCLUSION OF LAW

The criteria for the assignment of a 70 rating, for the 
period prior to and effective on August 17, 1999, for the 
service-connected anxiety disorder have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.132 including Diagnostic Code 9400 (1996), and § 4.130 
including Diagnostic Code 9400 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from January 1964 to August 
1966.  

In a January 1967 decision, the RO granted service connection 
and assigned a 10 percent rating for an anxiety reaction.  

A VA outpatient record dated on March 11, 1996 indicates that 
the veteran was seen with a complaint referable to his 
nerves.  He reported having had longstanding symptoms of 
hyperarousal since Vietnam and an increase in anxiety 
attacks.  It was noted that he had difficulty in 
concentration in order to work and function.  He was 
diagnosed with anxiety disorder, not otherwise specified, and 
rule out post-traumatic stress disorder (PTSD).  He was 
referred to the mental hygiene clinic.  

On March 14, 1996, the RO received the veteran's claim of an 
increased rating for his service-connected anxiety reaction.  

The VA outpatient records in March 1996 indicate that the 
veteran had problems when he was nervous.  His general 
appearance showed that he was anxious.  The assessment was 
that of anxiety.  

In May 1996, the veteran failed to appear for a VA 
examination to assess the severity of his anxiety disorder.  

The VA outpatient records in July 1996 indicate that the 
veteran was screened for PTSD.  He reported PTSD symptoms 
fairly consistently since returning from Vietnam.  He also 
noted that he recently injured his back and found it 
difficult to work as a carpenter.  The veteran reported 
significant depressive symptoms.  He lived alone and his 
social support consisted of his two daughters and a Vietnam 
buddy.  The impression was that of Vietnam combat veteran 
with PTSD and major depression.  The veteran was interested 
in group therapy.  

In a July 1996 decision, the RO denied an increase in a 10 
percent rating for the service-connected anxiety disorder.  

The VA outpatient records from July 1996 through August 1997 
show that the veteran attended PTSD group therapy irregularly 
(and sometimes not at all) and was placed on medication 
(Sertraline), which improved his sleep and decreased his 
tension.  In June 1997, it was noted that the veteran had 
made contact after a three-month absence, that he had been 
drinking, and that the need for detoxification was discussed.  

At an October 1997 hearing at the RO, the veteran testified 
that he was employed, working as a carpenter and had lost 
about 10 days of work in the past six months due to anxiety 
and stomach problems.  He said that he was self employed 
prior to that and did not have steady work, due to anxiety.  
He said that he was not taking any medication for anxiety.  
He indicated that he had a girlfriend for the past year, was 
on good terms with his two daughters, and was extremely close 
with a sister.  

On a November 1997 VA examination, the veteran reported that 
he was divorced, had two grown children, and worked a 
temporary job as a carpenter for the city.  He reported that 
he only drank alcohol occasionally.  He reported having had 
PTSD symptoms since he returned from Vietnam and noted that 
they had progressively increased.  He had been reluctant to 
be on any psychotropic medications.  He reported that his 
symptoms interfered with his work.  

On mental status examination, the veteran was noted to be 
cooperative.  He appeared agitated and had difficulty staying 
still.  He was extremely anxious and shaky.  His mood was 
irritable.  His affect was full range.  His thoughts were 
logical and goal directed.  He had no delusions or 
visual/auditory hallucinations.  He had no suicidal or 
homicidal ideation.  His cognition was intact.  

The diagnosis was that of PTSD.  The Global Assessment of 
Functioning scale (GAF) score was that of 60, current and 
past year.  His psychosocial stressors were assessed to be 
moderate to severe (stressors were related to work and not 
having a stable job).  The examiner stated that the veteran 
met the criteria for PTSD and reported longstanding PTSD 
symptoms that led to functional impairment, especially in 
social relationships and in his work.  

In a December 1997 decision, the RO assigned a 30 percent 
rating for the service-connected anxiety disorder, effective 
on March 11, 1996.  

The VA outpatient records show that, in January 1998, the 
veteran was seen after a 10-month hiatus during which he 
struggled with severe symptoms of PTSD.  He was currently 
living alone and not working.  He indicated using minimal 
alcohol.  He identified anger, periods of tearfulness, 
depression, and isolation as the most troublesome symptoms.  
He also noted sleep problems.  

It was noted that the veteran had done very well on 
Sertraline for three months early in the previous year and 
was currently seeking symptom relief.  The impression was 
that of chronic severe PTSD.  Medication was reinitiated.  

In February 1998, the veteran was responding well to 
medication.  In April 1998, the impression was that of 
chronic, severe PTSD making initial attempts to address 
traumatic memories in therapy.  

In June 1998, the impression was that of a veteran with 
chronic, severe PTSD who responded well to Sertraline but who 
currently needed to address alcohol use.  The veteran 
subsequently entered an outpatient detoxification program.  
The assessment was that of alcohol dependent (detoxing), 
PTSD, and anxiety.  

At the August 1998 hearing, the veteran testified that he was 
unable to maintain a job due to his PTSD symptoms.  He said 
that he was unable to concentrate and became nervous and 
upset.  In regard to social relationships, he said that he 
last had a girlfriend over a year previously, who he said had 
broken up with him because she was afraid of him.  He also 
said that he had one good friend, a Vietnam veteran.  He said 
that he often had nightmares, which "messed" him up the 
next day.  He said that he was frequently depressed.  
 
The VA outpatient records show that, in August 1998, the 
veteran was evaluated for detoxification.  The assessment was 
that of alcohol dependent, relapsed.  The records in 
September and October 1998 indicate that the veteran was 
currently unemployed and lived alone.  He was divorced.  He 
identified social supports as his two daughters, a priest 
friend, and a veteran friend.  

The veteran reported having intrusive recollections of 
Vietnam, nightmares, flashbacks of Vietnam, psychological 
distress (such as intense anger, fear, guilt, fear of 
remembering more, confusion and disorientation), avoidant 
behavior, loss of interest in activities, detachment from 
others, sleep disturbance, irritability, memory and 
concentration problems, and hypervigilance.  It was noted 
that his other psychiatric symptoms included intermittent 
alcohol abuse.  His current diagnoses were those of PTSD and 
alcohol abuse, and his GAF score was that of 35.  He was 
admitted to a substance abuse treatment program.  

The VA records show that the veteran was hospitalized for 
nearly a month, from October to November 1998, with 
complaints of combat anxiety, avoidance behaviors, isolation, 
decreased range of affect, hypervigilance, irritability and 
outbursts of anger.  He was treated with medication and 
psychotherapy.  He was continued on Zoloft and BuSpar.  He 
was discharged in stable condition and considered to be 
competent.  His diagnoses were those of PTSD and continuous 
nicotine dependence.  He was unemployed.  

In January 1999, the Board remanded the case to the RO for 
additional development.  

The VA outpatient records show that, in March 1999, the 
veteran had been admitted to a substance abuse treatment 
program.  It was noted that he had few social/community 
supports.  At the time of admission, he was alert, oriented 
times three, and appeared irritable/hyperactive.  He denied 
suicidal/homicidal ideation.  

In April 1999, the veteran complained of having tremulousness 
with a feeling that he was being "pulled into a flashback."  
A mental status examination shows that he was alert, 
oriented, and dressed cleanly.  He had been sleeping soundly, 
except for the previous night when he experienced nightmares 
and night terrors.  The assessment was that of chronic and 
severe PTSD and comorbid alcohol dependence.  

In a July 1999 statement, the veteran's representative 
indicated that, because the veteran is unable to work, he 
should be at the 100 percent compensation level for PTSD.  

On an August 17, 1999 VA examination, it was noted that the 
veteran previously worked as a carpenter but was currently 
unemployed.  The veteran reported that formal treatment for 
PTSD began approximately six years previously at VA and that, 
since that time, he had received outpatient treatment.  He 
reported that more recently he had been receiving weekly 
individual therapy and medication management in the PTSD 
program, which he said had produced significant benefits.  He 
indicated, however, that he was reluctant to take medications 
and that he had frequent noncompliance (as was documented in 
the records).  

His substance abuse history was significant for alcohol 
dependence.  He reported having symptoms of hyperarousal 
including anger (for which he spent great effort in keeping 
in check), difficulty concentrating, and difficulty falling 
and staying asleep.  He reported that, due to these symptoms, 
he was unable to maintain gainful employment.  He did not 
have a sense of foreshortened future and did not report a 
feeling of detachment from others.  He did report that a 
large majority of his family had no empathy and could not 
understand his illness, except for one sister and his 
children.  

On mental status examination, the veteran was well dressed 
and groomed.  He appeared to have the stigmata of chronic 
alcoholism, including enlarged parotid glands, gynecomastia, 
ruddy complexion, and slight tremor.  He made good eye 
contact and spoke in a soft but clear voice.  There was no 
psychomotor agitation or retardation.  His affect had a 
restricted range and was somewhat blunted.  

The veteran's mood was sad.  His thoughts were goal directed, 
logical, and coherent.  There was no obvious thought disorder 
in evidence.  He denied current suicidal or homicidal ideas.  
He did report paranoia, particularly when around large groups 
of people, such as going to the supermarket.  He denied 
hallucinations.  He did report nightmares, night terrors, 
flashbacks, intrusive thoughts on a daily basis, frequent 
dissociative episodes, hypervigilance, and isolation.  He was 
alert and oriented to time, place, and person.  His insight 
and judgment seemed intact.  

The impressions were those of PTSD and alcohol dependence, in 
remission, but current alcohol abuse.  His GAF score was that 
of 55, current and past year.  The examiner stated that the 
veteran reported, by his own admission, that his current 
condition, on a scale of 1 to 10 (with 10 being the worst) 
was around 7.  

The veteran indicated, however, that in the past year there 
had been times when his condition had been at 10 and other 
times when his condition had been at 1.  The veteran was 
considered competent to handle his funds.  

In September 1999, the RO assigned a 50 percent rating for 
the service-connected anxiety disorder, effective on August 
17, 1999.  

In a September 1999 statement, the veteran's representative 
argued that the veteran had severe PTSD, was unable to work, 
should be given an higher rating of 50 percent prior to 
August 17, 1999, and should currently be given a rating of 
100 percent due to his PTSD.  

On an October 1999 VA examination, the veteran reported 
problems ever since he returned from his tour of duty in 
Vietnam, such as a quick temper, being argumentative, 
flashbacks of Vietnam, hypervigilance, and sleeping problems.  
He indicated that he last worked about two years previously 
doing small carpenter contracts.  He was presently divorced 
and living with his sister.  He stated that he moved in with 
her because his memory had been failing him.  

The veteran indicated that, during the past year, his 
thoughts had been getting very slow and that he was very 
forgetful, such as forgetting to shave and do self-care.  He 
indicated that when he spoke he needed time to choose the 
words and organize his thoughts.  He stated that his memory 
deficit was more in his short-term memory.  He also indicated 
that during the past year he had felt sad, did not have any 
motivation, and was anhedonic.  He admitted to drinking 
alcohol for many years and was still drinking at present.  

On mental status examination, the veteran was casually 
dressed and well groomed.  He was calm, cooperative and well 
related.  He was tearful several times during the interview.  
His speech was spontaneous with proper tone and rate.  There 
was no psychomotor disturbance.  His mood was dysphoric with 
tearful affect.  His thoughts were goal directed and slow.  

It seemed that sometimes the veteran had to search for the 
words, pausing many times during the conversation.  There 
were no delusional ideas.  He denied having hallucinations 
and suicidal/homicidal ideas.  He had fair insight and fair 
judgment.  

In a mini-mental status examination, his score was 23/30 and 
he showed deficits in time and place orientation, 
concentration, and short-term memory.  He also showed very 
concrete thought processes.  The diagnoses were those of 
PTSD, alcohol abuse, and dementia possibly secondary to 
alcohol consumption.  His GAF score was that of 45 
(currently) and 51 (past year).  The examiner opined that, at 
present, the veteran did not have the capacity to manage his 
benefit payments.  

The VA records show that the veteran was admitted to the 
hospital for three days in November 1999 for problems with 
PTSD and drinking.  He reported that he thought he was 
"losing his mind" and did not want to drink anymore.  The 
veteran agreed to participate in an outpatient treatment 
program for alcohol abuse.  The diagnoses were those of 
ethanol abuse, PTSD and anxiety.  

A December 1999 record indicates that a doctor recommended 
that the veteran's intake for the treatment program be 
deferred for a couple of months to better assess his mental 
status and presenting symptoms.  The veteran agreed, stating 
that other PTSD programs had told him that he needed to be 
sober before he could adequately address his issues.  

The veteran did not show for a scheduled intake in February 
2000.  He was next seen in August 2000 for a health 
maintenance checkup and referred then to the mental hygiene 
clinic.  In September 2000, he failed to appear for a 
scheduled appointment at the mental hygiene clinic for a 
consultation regarding the substance abuse treatment program.  

In November 2000, the veteran agreed to comply with 
guidelines for treatment in the substance abuse treatment 
program.  He was alert, oriented, and cooperative.  He was 
not suicidal or homicidal.  There were no psychotic symptoms.  
The assessments were those of alcohol abuse and PTSD by 
history.  

In an addendum statement, dated in November 2000, the 
examiner who conducted the October 1999 VA examination added 
that, at the time of the examination, the veteran was not 
able to work or sustain any productive activity due to his 
current alcohol abuse and memory deficits which were possibly 
secondary to alcohol abuse.  

In January 2001, a VA comprehensive mental health evaluation 
for substance abuse treatment program intake purposes was 
conducted.  The veteran's chief complaint was that he hoped 
to learn to cope with his fears and live a "half-way normal 
life."  He considered his PTSD symptoms (nightmares, 
flashbacks, depression, anger, insomnia, isolation) to be his 
primary problem.  He was divorced and had a good relationship 
with his two children.  The veteran indicated that he had not 
been employed for five years due to his mental problems.  He 
lived by himself.  

On mental status examination, the veteran had good grooming 
and was cooperative, and his behavior was within normal 
limits.  His speech was somewhat soft but of a normal rate 
and rhythm.  His affect was appropriate.  His thought process 
was somewhat rambling but essentially goal directed.  His 
thought content was within normal limits.  He denied 
suicidal/homicidal ideation.  He reported impaired 
concentration and some memory impairment.  He was alert and 
oriented times four.  He appeared to be of average range of 
intelligence.  His insight was poor, and his judgment was 
fair.  

The diagnoses were those of alcohol dependence and PTSD by 
history.  His GAF score was that of 55.  It was noted in an 
addendum, after records were reviewed, that the veteran was 
currently not on any psychiatric medications at present, that 
the mental status examination was significant for an 
irritable and hostile mood, and that there was no psychosis 
or clinical depression.  

The examiner's impression was that of alcohol dependence 
(questionably in early remission), rule out PTSD and rule out 
personality disorder.  When treatment for his substance abuse 
was recommended prior to addressing his other mental health 
problems, the veteran became angry and insisted on treatment 
for PTSD.  The evaluator noted that motivation for substance 
abuse treatment was highly questionable in the veteran.  

The VA records in April 2001 indicate that the veteran fell 
unconscious after trying to drink alcohol (reportedly he had 
decided to quit drinking two days prior to that).  He was 
told that he had a seizure.  He was admitted to the hospital.  
The impressions were those of delirium tremens and alcohol 
withdrawal seizure, PTSD (stable), and anxiety disorder.  

Another assessment given was that the veteran was status post 
fall with a questionable etiology 
(alcohol/syncope/seizure/orthostasis) with cognitive 
impairment (dementia with questionable etiology).  The 
veteran required a workup for dementia.  The next day, it was 
noted that a CT of the head was done, which showed mild 
diffuse cerebral atrophy but no evidence of a focal 
intracranial lesion or hematoma, and that other dementia 
workup was unrevealing.  

The subsequent records indicate that the veteran was 
recommended for an outpatient substance abuse treatment 
program but that his family was requesting an inpatient 
treatment program because the veteran was reportedly not 
performing activities of daily living adequately.  The 
veteran was discharged after five days, with diagnoses of 
delirium tremens and alcohol withdrawal seizure and anxiety.  

The VA outpatient records show that, in May 2001, the veteran 
was alert and oriented.  He denied suicidal ideation.  He 
reported a hallucination approximately two days previously.  
The assessments were those of alcohol dependence, rule out 
PTSD, and rule out personality disorder.  His GAF score was 
that of 55.  

In a November 2001 decision, the RO determined that the 
veteran was not competent to handle disbursement of funds, 
particularly based on the October 1999 VA examiner's opinion 
that the veteran did not have the capacity to manage his 
benefit payments.  

In a December 2001 statement, the veteran's sister indicated 
that the veteran's anxiety condition had become worse and 
that he was suffering from alcohol abuse that was secondary 
to his service-connected disability.  

In January 2002, the veteran's sister was designated as the 
veteran's legal custodian for the purposes of receiving and 
disbursing benefits.  

In February 2002, the Board remanded the case to the RO for 
due process reasons (a clarification of the veteran's hearing 
request).  He was subsequently scheduled for a Board hearing 
at the RO in July 2002, but failed to appear.  

In a November 2002 letter, the Board informed the veteran 
that it would be developing additional evidence concerning 
his appeal, such as scheduling him for a VA examination.  The 
Board informed him of what had been done and what information 
or evidence was needed from him.  He did not respond.  

On a December 2002 VA examination, it was noted that, at 
outpatient visits to VA earlier in the year, the veteran felt 
that his medication was beneficial in improving his mood and 
decreasing the intensity of flashbacks and irritability.  
Reportedly, he stopped attending the PTSD outpatient clinic 
in July 2002.  

At present, the veteran indicated that he had not been taking 
his medications for the past few weeks.  He stated that he 
felt "shaky, screwed up and uptight."  He stated that he 
felt paranoid and locked himself in the house that he rented 
from his sister.  He stated that he could not go beyond a 
schedule.  He stated that he had problems with crowds.  He 
described having different kinds of anxieties.  He stated 
that he had no veteran friends because he became more nervous 
when he talked with other veterans.  He reported that he 
became restless in the afternoons, felt insecure, had anxiety 
attacks every other day, had nightmares nightly, and lost 
interest in a lot of things.  He stated that he had an 
alcohol dependence problem.  

On mental status examination, the veteran was alert and 
oriented times three.  He was at times vague.  His speech was 
clear, coherent, and logical.  His mood was anxious.  His 
affect was appropriate.  His range was broad.  There was no 
psychosis noted, nor any suicidal/homicidal ideation.  His 
attention and concentration were fair.  His memory was good.  
(His immediate retention was 3/3 and recall was 2/3.)  On 
remote memory, he remembered his childhood, as well as events 
for the past three months.  His concentration was fairly 
good, as he did serial sevens very well.  His attention and 
concentration were also good (he spelled "world" 
backwards).  He had limited insight and judgment, although he 
denied such.  

The veteran underwent psychological testing, in particular 
for assessing the validity of reported memory difficulties; 
screening for memory and/or other cognitive problems; and 
assessing the validity, nature, and extent of PTSD symptoms 
and/or the presence of a readily discernible personality 
disorder.  

The results of the testing showed that the veteran appeared 
to have PTSD with some associated depression and anxiety.  He 
was somewhat hypervigilant.  It was noted that he likely had 
problems with confusion and concentration, and that he had 
reported memory problems (recent worse than remote).  

The evaluator stated that, although the veteran may have some 
mild cognitive impairment, screening for cognitive problems 
did not reveal significant or severe memory impairment or 
suggest dementia.  (It was also noted that more extensive 
memory testing might reveal some memory difficulties not 
picked up during the current testing.)  The veteran did not 
appear to be feigning memory difficulties and he gave valid 
profiles not suggestive of symptom exaggeration or 
minimization on all of the tests administered that assessed 
validity.  

The VA examiner stated that the veteran had the cognitive 
capacity to handle VA funds on his own.  The diagnoses were 
those of PTSD, chronic, delayed onset; and alcohol dependence 
in early remission.  His psychosocial stressors were noted to 
be combat exposure and poor support system.  The GAF score 
was that of 55.  The GAF score was determined per subjective 
reports of PTSD symptoms, significant sleep disturbance and 
nightmares, and anxiety and its effect on the veteran's 
psychosocial functioning.  

The VA examiner stated that the veteran's anxiety and 
service-connected disorder was part and parcel of his PTSD, 
that his alcohol dependence was not caused by his PTSD (as 
per history that the veteran had an alcohol problem when he 
was in high school), and that he might have some mild 
cognitive deficit.  The veteran had memory problems, more 
recent than remote, from poor attention and concentration due 
to his PTSD, alcohol intake, or depression, which was unable 
to be differentiated.  

The examiner added that, if such was due to his alcohol 
intake, it would gradually improve after he abstained from 
drinking.  The examiner added that, although the veteran 
might have some mild cognitive impairment, screening for 
cognitive problems did not reveal significant or severe 
memory impairment or suggest dementia.  

In a January 2003 letter, the Board informed the veteran that 
it had obtained new evidence in the form of his latest 
medical examination and medical records from VA medical 
centers, and that it would be considering this new evidence 
in deciding his appeal.  The Board enclosed copies of the new 
evidence and offered the veteran an opportunity to present 
additional evidence or argument.  He did not respond.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in July 1996 and September 1999), Statement 
of the Case (in December 1997), and Supplemental Statements 
of the Case (in January 1998, July and September 1999, and 
September 2001), the RO has notified him of the evidence 
needed to substantiate his claims.  

Further, in a November 2002 letter, the Board also notified 
the veteran of what evidence he was responsible for obtaining 
and what evidence the VA would procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained examinations, 
to include those conducted in November 1997, August and 
October 1999, and December 2002, regarding the issues at 
hand.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing at the RO before a local hearing 
officer in October 1997 and before the undersigned Veterans 
Law Judge in August 1998.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A 
(West. 2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's service-connected anxiety disorder was 
initially evaluated under 38 C.F.R. § 4.132, Diagnostic Code 
9400 (effective prior to November 7, 1996).  

Under these criteria, a 30 percent rating is warranted when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

A 50 percent rating is warranted when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  

On November 7, 1996, the rating criteria for anxiety disorder 
were revised and are now found in 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

Under the revised criteria, a 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 including Diagnostic Code 9400 
(2002).  

As the veteran's claim for an increased rating for his 
anxiety disorder was pending when the VA regulations 
pertaining to rating psychiatric disabilities were revised, 
he is entitled to application of the version of the law which 
is more favorable to him, although the new criteria are only 
applicable to the period of time after their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.  

The veteran's service-connected anxiety disorder is currently 
rated as 30 percent disabling prior to August 17, 1999 and 50 
percent disabling effective on August 17, 1999, under 38 
C.F.R. § 4.130 including Diagnostic Code 9400.  

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his ratings both prior to and 
effective on August 17, 1999.  After consideration of all 
evidence of record, the Board concludes that, under the old 
regulations, the veteran's service-connected anxiety disorder 
more nearly approximates the criteria for the assignment of a 
70 percent rating for the entire period considered in this 
appeal.  

The medical evidence shows that the veteran underwent VA 
psychiatric examinations in November 1997, August 1999, 
October 1999 and December 2002 in connection with the present 
appeal.  

At the November 1997 examination, the diagnosis was that of 
PTSD, and the GAF score was 60 (representing moderate 
symptoms or moderate difficulty in social or occupational 
functioning).  

At the August 1999 examination, the diagnoses were those of 
PTSD and alcohol dependence, and the GAF score was 55 (again 
denoting moderate impairment).  

At the October 1999 examination, the diagnoses were those of 
PTSD, alcohol abuse and dementia possibly secondary to 
alcohol consumption; and the GAF score was then 45 
(representing serious symptoms or serious impairment in 
social or occupational functioning).  

At the December 2002 examination, the diagnoses were those of 
PTSD and alcohol dependence, and the GAF score was that of 55 
(denoting moderate impairment).  The examiner opined that the 
veteran's anxiety disorder was part and parcel of his PTSD, 
but that his PTSD did not cause the veteran's alcohol 
dependence.  

The medical evidence also shows that, since March 1996, the 
veteran has received inpatient and outpatient treatment at 
the VA, principally for PTSD, anxiety, and alcohol abuse 
problems.  At times, the treatment (individual and group 
therapy) has been on an irregular basis, due to the veteran's 
failure to show for scheduled appointments.  

Also, it appears that the veteran had been noncompliant with 
psychotropic medication from time to time.  The outpatient 
records from VA show that the veteran's GAF score was 35 
(representing some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood) in 
September/October 1998, to 55 (representing moderate 
symptoms) in January 2001.  

According to DSM- IV, GAF scores in the 51 to 60 range (as 
denoted on all but the October 1999 VA examination) reflect 
moderate impairment.  However, an examiner's classification 
of the level of a psychiatric impairment, by words or by a 
GAF score, is to be considered but is not determinative of 
the percentage disability rating to be assigned.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  That is, the disability rating 
depends on evaluation of all the evidence.

As far as can be determined from the record, the veteran last 
worked as a carpenter up until about January 1998, when it 
was reported on a VA outpatient record that he was not 
working, and that his anxiety symptoms contributed to 
employment problems.  

At his October 1997 RO hearing, the veteran indicated that 
his work as a carpenter had been unsteady, due to anxiety 
symptoms.  Further, the evidence showed that the veteran had 
a poor social support system, consisting of his two children, 
sister and one other friend (a Vietnam buddy was once noted).  

In this case, there is sufficient evidence of impairment from 
the veteran's anxiety disorder to find that his condition is 
more than moderately disabling.  The medical evidence, 
together with the hearing testimony of the veteran and the 
statement of the veteran's sister with whom he lived, shows 
that the veteran's psychiatric condition is productive of 
serious impairment.  

In evaluating the entire record, the Board finds that, for 
the entire period considered in this appeal (i.e., prior to 
and beginning on August 17, 1999), the objective findings are 
more consistent with the rating criteria for a 70 percent 
rating for anxiety disorder, that is, severe social and 
industrial impairment, under the old regulations.  

However, the Board finds that the veteran does not meet the 
criteria for a 100 percent rating under either the old or 
revised regulations for the period considered in this appeal.  

Under the old regulations, there is no objective evidence 
that his anxiety symptoms were productive of total social and 
industrial impairment.  Although it was noted that his 
anxiety symptoms contributed to significant problems in 
earning a living, there is one clear opinion of record 
concerning the veteran's employability.  

In an addendum to the October 1999 VA examination report, the 
examiner stated in November 2000 that the veteran was unable 
to work due to his alcohol abuse and memory problems that 
were possibly secondary to the alcohol abuse.  

From the description of the veteran's problems with alcohol 
abuse in VA inpatient and outpatient records, it appears that 
the veteran is impaired to a marked degree by the alcohol 
dependence.  Further, the majority of GAF scores are not 
reflective of a level of impairment that would demonstrate 
unemployability due to the anxiety disorder.  

Moreover, the veteran's thought and behavioral processes, as 
clinically observed, were for the most part undisturbed, and 
he is not shown to have totally incapacitating psychoneurotic 
symptoms.  

The most recent mental status examinations of record reflect 
that his thought process was concrete, logical, and 
essentially goal directed, even if somewhat slow or rambling 
at times.  Also his behavioral process was essentially 
cooperative, even if appearing agitated or hyperactive on a 
few occasions during examination.  

The veteran reported anger and frequent panic attacks, but 
examinations largely reflected that he was calm and well 
related and that he had no delusions, hallucinations, or 
suicidal/homicidal ideation.  He was invariably noted to be 
oriented times three.  

Additionally, although the veteran apparently lacks a good 
social support system, there is no evidence that he lived in 
virtual isolation in the community.  He related to family 
members and apparently had a Vietnam buddy.  

Moreover, under the revised regulations, the veteran does not 
meet the criteria for the assignment of a 100 percent rating.  
There is no objective evidence that he had such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self and others, 
disorientation to time or place and memory loss for names of 
close relatives, own occupation or own name.  

The Board notes that, in a November 2001 decision, the 
veteran was determined to be not competent to handle 
disbursement of funds, based on the October 1999 VA 
examiner's opinion that he did not have the capacity to 
manage benefit payments considering his diagnoses of PTSD, 
alcohol abuse and dementia possibly secondary to alcohol 
consumption.  

Nevertheless, that same examiner added, in November 2000, 
that the veteran was unable to sustain productive activity 
due to alcohol abuse and memory deficits possibly related to 
alcohol abuse.  He was treated on a continual basis, 
inpatient (detoxification) and outpatient at VA, for alcohol 
dependence.  

On the question of whether the veteran's PTSD and anxiety 
problems caused his alcohol dependence, the VA examiner in 
December 2002 stated no.  Clearly, the veteran's alcohol 
abuse problems figure largely in his disability picture; 
however, as his alcohol dependence is not service connected, 
its manifestations are not to be considered in evaluating the 
severity of his anxiety disorder.  

It is also noted that, in December 2002, VA administered a 
battery of psychological tests, which did not reveal any 
significant or severe memory impairment or even suggest 
dementia in the veteran.  Such testing was not performed in 
October 1999, when dementia was diagnosed and incapacity for 
handling funds was found.  

Also, the tests in December 2002 showed perhaps mild 
cognitive impairment in the veteran.  Thus, even though the 
veteran is currently considered not competent for the 
purposes of handling his VA compensation, such designation is 
not necessarily equivalent to a finding that he meets the 
criteria for a 100 percent rating for anxiety disorder under 
the regulations.  Evidently, his nonservice-connected alcohol 
dependence was a significant factor in the incompetency 
finding.  

In sum, for the entire period considered in this appeal, the 
Board finds that the veteran's anxiety disorder more nearly 
approximates the criteria for a 70 percent rating, under the 
old Diagnostic Code 9400.  Thus, the lower rating of 70 
percent is warranted.  38 C.F.R. § 4.7.  



ORDER

An increased rating of 70 percent, for the period prior to 
and effective on August 17, 1999, for the service-connected 
anxiety disorder is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

